EXHIBIT 10.1 DIRECTOR APPOINTMENT AGREEMENT This Director Appointment Agreement, dated as of March 30, 2016 (this “Agreement”), is by and among Enova International, Inc. (the “Company”) and the entities and natural Persons set forth on Schedule A hereto (together with their Affiliates and Associates, “SAF”). WHEREAS, SAF is a long-term stockholder of the Company and the Company and SAF have engaged in various discussions and communications concerning the Company’s long-term business plans; and WHEREAS, the Company and SAF have determined to come to an agreement with respect to the appointment of Mark P. McGowan (the “New Director”) to the Board of Directors of the Company (the “Board”) and certain other matters, as provided in this Agreement.
